Citation Nr: 1600501	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-32 745	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD and depression.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for a bilateral heel disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for a respiratory disability.

11.  Entitlement to service connection for cold injuries of the upper and lower extremities.

12.  Entitlement to service connection for an eye disability.

13.  Entitlement to service connection for a neck disability.

14.  Entitlement to service connection for scars of the groin and thighs.

15.  Entitlement to service connection for a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979; he also had service in the Army Reserves and the Army National Guard.  This case comes before the Board of Veterans Appeals (Board) on appeal from January and March rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The issues of entitlement to service connection for disability of the left shoulder, left elbow, left wrist, heels, hips, ankles, knees, eye, respiratory system, and for a TBI are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a psychiatric disability was denied by rating decision in April 1984.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the April 1984 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD and depression.

3.  The most probative evidence of record does not support a diagnosis of PTSD, and the Veteran does not have a psychiatric disability, including depression, that is related to his military service.

4.  The Veteran does not have scars of the groin and thighs that are related to his military service.

5.  The Veteran does not have cold injuries of the upper and lower extremities that are related to his military service.

6.  The Veteran does not have a neck disability that is related to his military service.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 4005(c) (1983), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted since April 1984 to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD and depression, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a psychiatric disability, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

4.  The criteria for service connection for scars of the groin and thighs are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

5.  The criteria for service connection for cold injuries of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

6.  The criteria for service connection for a neck disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

With regard to the service connection claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Letters were sent to the Veteran in August and October 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letters.  In compliance with the duty to notify, the Veteran also was informed in the letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA evaluations of the Veteran's scars and neck were obtained in February 2011, and an examination of his legs was obtained in July 2011.  The VA examinations and opinions obtained in this case are adequate, as they involve review of the record, examination of the Veteran, and a nexus opinion.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2015 hearing before the Board.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Analysis of the Claims

New and Material Evidence Claim

October 2011 and April 2012 Statements of the Case denied the issues of entitlement to service connection for PTSD and for other psychiatric disability, which have been combined into one issue in this case, on a de novo basis.  The Board notes, however, that even if the RO adjudicates the issue of entitlement to service connection for a psychiatric disability, to include PTSD and depression, as if new and material evidence was presented to reopen the claim, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include PTSD and depression, and will provide a complete explanation as to its reasons and bases for such a decision.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

A rating decision in April 1984 denied service connection for a psychiatric disorder because the evidence did not show a psychiatric disability due to service.  The Veteran was notified of the rating decision later in April 1984 and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1984 RO decision consisted of the Veteran's service treatment records and VA treatment records dated from August 1980 to September 1983.  The evidence shows that the Veteran was given an Article 15 for being absent without leave (AWOL), which he appealed.  According to a December 1977 letter from a clinical psychologist, there were significant factors that involved a psychological state of depression that may have caused the Veteran to go AWOL.  However, no chronic psychiatric disorder was diagnosed in service, including on separation examination in August 1979.  

After service discharge, VA outpatient records for March 1983 contain diagnoses of anxiety and depression.  A VA outpatient psychiatric evaluation in September 1983 diagnosed an adjustment disorder with mixed disturbance of emotions and conduct.  A paranoid personality disorder was considered a possibility.

Evidence received since April 1984 includes a VA treatment record with a diagnosis of PTSD, and a June 2014 private medical report in which PTSD related to service was diagnosed.    

The Board has reviewed the evidence received into the record since the April 1984 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a psychiatric disability, to include PTSD and depression.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it shows a post-service diagnosis of PTSD and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include PTSD and depression, as it bears upon one element of a claim for service connection.

Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Psychiatric Disability

The Veteran has contended, including at his hearings before the RO and the Board, that he has a psychiatric disability, including PTSD and depression, as a result of service and that the June 2014 diagnosis of PTSD shows that service connection is warranted.  

There is service evidence that the Veteran was given an Article 15 for being AWOL, which he appealed.  According to a December 1977 letter from a clinical psychologist, there were significant factors that involved a psychological state of depression that may have caused the Veteran to go AWOL, as he neglected to appear for duty for two successive days.  The letter referred to the Veteran's disappointment with the military because he enlisted with the expectation that he could become a draftsman but was not given this opportunity.  No psychiatric disability was subsequently diagnosed in service, including on separation examination in August 1979.  

VA outpatient records for March 1983 contain diagnoses of anxiety and depression.  The Veteran was seen for a VA outpatient psychiatric evaluation in September 1983; he said that he had been seeing a counselor at the Mental Health Clinic since within a year of leaving service.  He talked about his loss of trust in people and in the military after he lent money to a sergeant who did not pay him back even after the Veteran reported it to his commanding officer.  The diagnosis was adjustment disorder, with mixed disturbance of emotions and conduct.  A paranoid personality disorder was considered a possibility but could not be used as a diagnosis because the examiner was unable to verify the Veteran's story.  Based on the information available, the examiner concluded that the Veteran continued to experience residuals of a disorder incurred in service.

An August 2010 statement from the Veteran's wife, as well as a July 2013 statement from R. S., corroborates the Veteran's contentions with respect to an assault on the Veteran that occurred in service.  According to a November 2010 statement from the Veteran's wife, the Veteran's personality changed for the worse when he returned from service.  Also on file are October and November 2010 statements from the Veteran's four daughters on his psychiatric problems while they were growing up.

A VA psychiatric evaluation was conducted in February 2011 by a clinical psychologist.  It was reported that the Veteran had recently acquired a full-time job as a janitor at a VA facility.  He discussed a service stressor in which he was assaulted by an ex-convict when he was with his family at a lake in July 1977.  His pregnant wife jumped on the back of the assailant and later miscarried.  The Veteran said that he thinks about this event all of the time and keeps a weapon in his home for protection.  The Veteran was given multiple psychological tests, including the Trauma Symptom Inventory, to which the Veteran's responses were considered invalid because of a very elevated score on an atypical response scale that can happen if someone is in a psychotic or disorganized state or when there is over endorsement of the test items, which was thought to apply to the Veteran's test.  It was noted that based purely on the Veteran's self-report, the Veteran's comments about his service trauma continued to significantly impact his mindset, attitude, behavior, and world-view.  The diagnoses were major depressive disorder (MDD) and paranoid personality disorder.  After review of the record and evaluation of the Veteran, the examiner opined that the Veteran's MDD was not related to service.  

A VA evaluation was conducted in July 2011 by another VA psychologist.  It was noted that the Veteran had been employed full time since January 2011; the Veteran gave a history of having 30 jobs in the previous 30 years.  He discussed his service stressors of being assaulted in 1977 and his AWOL problems, which included conflict with a sergeant to whom he had lent money.  The diagnoses were MDD and paranoid personality disorder.  After examination of the Veteran and review of the record, including the psychological test results, the examiner concluded that the Veteran's MDD was not related to service and that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, as he had symptoms of PTSD that were subthreshold.  This examiner noted that a paranoid personality disorder was diagnosed in service and remained present based on the Veteran's demeanor, mannerisms, and how he held onto prior perceived injustice, as well as a history of anger related to his personality disorder.

VA treatment records for July 2012, signed by a nurse practitioner, reveal the diagnoses of PTSD, chronic, and MDD, moderate.  It was noted that the Veteran met the DSM IV-TR criteria for a diagnosis of PTSD related to the 1978 assault in service and that his symptoms appeared to have been exacerbated by the AWOL accusations later that year.

A psychiatric interview was conducted by a VA staff psychiatrist in June 2013 and psychological testing by a VA clinical psychologist who had not previous seen the Veteran was obtained in July 2013.  According to the July 2013 report from the clinical psychologist, psychological testing, which included the Trauma Symptom Inventory, the Structured Inventory of Malingering Symptomatology, and the second edition of the Minnesota Multiphasic Personality Inventory, did not support a diagnosis of PTSD.  The results of the Trauma Symptom Inventory were considered uninterpretable because the Veteran endorsed a very high number of atypical responses; the results of the Structured Inventory of Malingering Symptomatology were significantly elevated above the recommended cutoff score for identification of likely feigning; and he produced a validly interpretable Minnesota Multiphasic Personality Inventory profile, although it showed a tendency to exaggerate symptoms and minimize healthy coping.  According to the examiner, the results supported the diagnoses of paranoid personality disorder and probable severe somatization.  It was noted that the Veteran had chronic and lifelong difficulties.  

After examining the Veteran and reviewing the record, including the July 2013 psychological testing results, the staff psychiatrist concluded in July 2013 that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Somatoform disorder and paranoid personality disorder were diagnosed.  Although the Veteran reported symptoms of PTSD, psychological testing did not provide objective evidence for a diagnosis of PTSD and the Veteran's military service did not cause or aggravate his somatoform disorder or his paranoid personality disorder.

A June 2014 VA PTSD evaluation based on a review of VA treatment records and was filled out by a psychologist with the Boys Town Center for Behavioral Health, diagnosed PTSD and noted that the Veteran's PTSD prevented him from maintaining substantially gainful employment.  The Veteran's employment history was noted, with over 30 different jobs since 1979 and the longest period of employment being three years.

A January 2015 report from the VA clinical psychologist who examined the Veteran in July 2011, found that the Veteran did not meet all of the criteria for a diagnosis of PTSD under DSM-5.  It was noted that physician who provided the June 2014 report clearly exaggerated the Veteran's psychiatric symptoms without providing supporting data, including concluding that the Veteran's PTSD prevented him from maintain substantially gainful employment since the Veteran was working full time.

VA treatment records for March 2015 reveal the diagnoses of PTSD, chronic (subthreshold), MDD, recurrent, moderate; and paranoid personality disorder, by history.

The Board finds the evidence against the claim is more probative, when considered along with the other evidence of record, than the opinion in favor of the claim.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

There are several VA opinions against the claim, dated from 2011 to 2015, from clinical psychologists and a psychiatrist who had reviewed the evidence of record and interviewed the Veteran.  These opinions rely on the results of several psychological tests.  It was concluded that the Veteran has had a paranoid personality disorder for many years and that he did not meet all of the criteria for a diagnosis of PTSD.  The only medical evidence in favor of the claim is the July 2012 PTSD diagnosis from a VA nurse practitioner and the June 2014 diagnosis by a private psychologist with Boys Town Center for Behavioral Health.  However, VA requires a diagnosis of PTSD to be by a psychiatrist or a qualified psychologist, as a nurse practitioner does not have the training to diagnose PTSD.  Moreover, the June 2014 opinion does not address the psychological test results that are used as a rationale for the VA findings against the claim.  The January 2015 VA clinical psychologist's opinion addressed the June 2014 opinion by noting that the examiner exaggerated the Veteran's symptoms when he said that the Veteran's psychiatric condition prevented him from maintaining substantially gainful employment even though the Veteran was working full-time.  Consequently, service connection for a psychiatric disability, to include PTSD and depression, is not warranted.

Due consideration has been given to the lay evidence of record.  The Veteran is competent to report his subjective psychiatric symptoms, and the Veteran's wife and family are competent to report their observations of his condition.  However, neither the Veteran nor his family is competent to report that he has a psychiatric disability due to service.  The diagnosis of a condition such as PTSD and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars of the Groin and Thighs

The Veteran has contended that he has scars of the groin and thighs as a result of burns from battery acid spilled on his groin area in service.  The Veteran's service treatment records do not show any complaints or clinical findings of burns or of a scar of the groin or thigh area, including on separation medical history and medical evaluation reports in August 1979.

On VA evaluations in February 2011, it was noted that no scars were seen in the area of the groin.  It was subsequently reported on VA evaluations in July 2011, which included examination for scars, that there were no visible battery acid scars on the abdomen, upper legs, or thighs.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability, namely burn scars, there can be no valid claim.  There is also no competent evidence of any scar in the area of the groin or thighs at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Due consideration has been given to the Veteran's testimony and statements in support of his claim.  Although the Veteran is competent to report he has scars, the Board finds the clinical absence of scar residuals to be more probative that the Veteran's subjective complaints.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider consistency with other evidence of record).   

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for scars of the groin and thighs, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Cold Injuries of the Upper and Lower Extremities

The Veteran has contended that he has cold injuries of the upper and lower extremities as a result of service exposure to snow and cold while stationed in Colorado in service.  The Veteran's service treatment records do not show any complaints or clinical findings indicative of a cold injury to the upper or lower extremities, including on separation medical history and medical evaluation reports in August 1979, when his upper and lower extremities were normal.

On VA evaluation in July 2011, there was no edema of the lower extremities and no physical findings of venous insufficiency or peripheral vascular disease of the lower extremities.  Peripheral pulses in the lower extremities were easily palpable, and all toes were warm to the touch.  Sensory examination of the upper and lower extremities was normal.  In fact, the post-service medical evidence, including VA treatment reports, do not contain any diagnoses of a cold injury of the extremities or medical finding indicative of an upper or lower extremity disability due to cold injury.

As noted above, Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof of present disability, namely cold injuries to the upper and lower extremities, there can be no valid claim.  There is also no competent evidence of cold injuries to the upper and lower extremities at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Due consideration has been given to the Veteran's testimony and statements in support of his claim.  Although the Veteran is competent to report his subjective symptoms, such as numbness, he is not competent to opine that he has cold injuries of the upper and lower extremities due to service because the diagnosis of a cold injury and the determination of the etiology of the disability require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for cold injuries to the upper and lower extremities, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Neck Disability

The Veteran has contended that he has a neck disability as a result of the injury he incurred when a metal hatch on his armored personnel carrier hit him on the head in service.  The Veteran's service treatment records do not show any complaints or clinical findings of a neck disability, including on separation medical history and medical evaluation reports in August 1979, which reported his neck and spine as normal.

The Veteran complained on VA evaluation in February 2011 of a neck injury in service as a result of the hatch on his vehicle hitting him on the head, which split his plastic helmet.  The Veteran's posture and head position was reported normal.  There was pain with motion and weakness on the left but no spasm, atrophy, or guarding.  A mechanical cervical muscle strain was diagnosed.  X-rays showed minimal degenerative spondylosis.  The examiner noted that x-ray findings were surprisingly minimal, especially in light of the type of injury incurred and the number of years since the injury, and that there was no evidence of a compression injury of the neck.  After review of the records and physical examination of the Veteran, the examiner concluded that based on the above-noted x-ray findings, it would be speculative to say that the Veteran's current neck pain was due to an old head injury incurred in service.

The above evidence does not show any neck disability until February 2011, which is many years after service discharge.  Moreover, the February 2011 VA opinion on file, which is based on an in-person examination of the Veteran, including x-rays of the neck, and a review of the record, and which includes a rationale, did not find a causal connection between the Veteran's current neck strain and his military service.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current neck disability to service injury.  

Due consideration has been given to the Veteran's testimony and statements in support of his claim.  Although the Veteran is competent to report his subjective symptoms, such as neck pain, he is not competent to opine that he has a chronic neck disability due to service because the diagnosis of a neck disability, such as cervical strain, and the determination of the etiology of the disability require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  .  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a neck disorder, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability, to include PTSD and depression, is reopened, and to that extent the appeal is granted.

Service connection for a psychiatric disability, to include PTSD and depression, is denied.

Service connection for scars of the groin and thighs is denied.

Service connection for cold injury of the upper and lower extremities is denied.

Service connection for a neck disability is denied.


REMAND

The Veteran has contended, including at his June 2015 hearing, that he has disabilities of the left shoulder, left elbow, left wrist, heels, hips, ankles, and knees as a result of service or as secondary to service-connected disability; and there is medical evidence of joint problems.  However, there has been no VA evaluation and nexus opinion on these issues on both a direct and a secondary basis, which is needed prior to Board adjudication.  The Veteran testified in June 2015 before the Board that he has respiratory problems due to breathing chemical such as diesel fuel in service, and bronchitis was diagnosed in April 2005.  There is no nexus opinion on file on whether the Veteran currently has a respiratory disability due to service.  He also testified that he currently has eye disability, including loss of vision, due to exposure in service without eye protection to dust and diesel fumes.  There is post-service evidence of eye disability without a nexus opinion on whether there is a causal connection to service.  The Veteran testified that he has a TBI due to a head injury in service from being hit on the head by the hatch, which split his plastic helmet; and an old closed head injury was diagnosed on VA evaluation in February 2011.  A VA evaluation of head trauma was conducted in February 2011, and there is testing evidence of possible TBI residuals.  However, the February 2011 nexus opinion does not provide a clear opinion, with rationale, on whether the Veteran has a current TBI due to service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for disorders of the left shoulder, left elbow, left wrist, heels, hips, ankles, knees, respiratory system, or eye, as well as for a TBI, since March 2015, which is the date of the most recent medical evidence on file.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The evidence of record must be reviewed by an appropriate medical professional to obtain additional clarification on the issue of entitlement to service connection for a TBI.  After review of the record, the reviewer must provide an opinion on whether the Veteran has a TBI that was caused or aggravated by service.  The opinion must discuss the clinical findings in February 2011.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an examination by an appropriate medical professional to address whether any current disability of the left shoulder, left elbow, left wrist, heels, hips, ankles, and/or knees was caused or aggravated by his military service or by his service-connected right upper extremity or low back disability.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an examination by an appropriate medical professional to address whether any current respiratory disability was caused or aggravated by his military service.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded an examination by an appropriate medical professional to address whether any current eye disability was caused or aggravated by his military service.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


